ORDER DENYING REQUEST FOR CONTINUANCE
MARY JO B. HUNTER, Chief Justice.
This matter came before the Court on October 21, 2011 upon the receipt of letters from Attorneys Ritland and Drobnick. It should be noted that a proper motion was not filed with this Court. Rather, Attorney Ritland submitted a letter indicating that he wished to have the oral argument of November 5, 2011 continued and Attorney Drobnick wrote a letter providing her lack of objection along with dates in December. Associate Justice Dennis Funmaker, Associate Justice Todd Matha and Chief Justice Mary Jo Hunter reviewed the matter. The Court hereby ORDERS:
1. That this matter remains scheduled for Oral Argument on Saturday, November 5, 2011 at 11:00 a.m. at the Wa Ehi Hoci, W9598 Highway 54 East, Black River Falls, Wisconsin 54615.
2. That the Attorneys may appear by telephone if that is more practical.
8. That this Court will reconsider the request upon proper filing of a Motion for Continuance along with appropriate supporting Affidavits and/or Exhibits which provide this Court with sufficient information to allow for a continuance such as copies of non-refundable airline tickets, invitations to the wedding and so on.
Based on the foregoing, the request is DENIED.
EGI HESKEKJET.